Case 2:20-cv-03450-MWF-KS Document 22 Filed 07/20/20 Page 1 of 1 Page ID #:61
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 20-3450 MWF (KSx)                                       Date: July 20, 2020
Title       Jennifer G. Higuera ~v~ Tesla, Inc., et al.


Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge


                   Rita Sanchez                                        Not Reported
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                 Not Present                                        Not Present

Proceedings (IN CHAMBERS):            COURT ORDER

      In light of the Notice of Settlement [21] filed July 8, 2020, the Court sets a
hearing on Order to Show Cause Re Dismissal for September 14, 2020 at 11:30
a.m. If a stipulated dismissal is filed prior to this date, the matter will be taken off
calendar and no appearances are needed. All other hearings and deadlines are
hereby vacated.

        IT IS SO ORDERED.

                                                                         Initials of Preparer: RS/sjm




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
